Citation Nr: 0702473	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  95-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating prior to May 16, 
1997, for disability under 38 U.S.C.A. § 1151 (West 2002) 
currently described for rating purposes as well-healed lower 
mid-line abdominal scars with fistula, residual of colostomy.

2.  Entitlement to an evaluation in excess of 10 percent from 
May 16, 1997, for disability under 38 U.S.C.A. § 1151 (West 
2002) currently described for rating purposes as well-healed 
lower mid-line abdominal scars with fistula, residual of 
colostomy

3.  Entitlement to a separate rating prior to January 10, 
2004, for disability under 38 U.S.C.A. § 1151 (West 2002) 
currently described for rating purposes as abdominal 
adhesions, residual of colostomy. 

4.  Entitlement to a an evaluation in excess of 10 percent 
for disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as abdominal adhesions, 
residual of colostomy, from January 10, 2004.   


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1944.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1993 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The claim of entitlement 
to a compensable rating for residuals of colostomy was 
remanded to the RO by the Board in an August 13, 1997 
decision for further development.  While in remand status, 
the RO granted an increased evaluation of 10 percent for this 
condition, effective May 16, 1997, by way of an October 1999 
rating decision.  In a July 2000 decision, the Board denied 
entitlement to a compensable evaluation prior to May 16, 
1997, and also denied entitlement to an evaluation in excess 
of 10 percent from May 16, 1997.  That decision was vacated 
and remanded to the Board by the United States Court of 
Appeals for Veterans Claims (Court) in April 2001.  
Subsequently, the Board denied these two issues in a February 
2003 decision.  In September 2003, the Court vacated and 
remanded the February 2003 Board decision as to the issues of 
an increased rating for the residuals of a colostomy prior to 
and subsequent to May 16, 1997.  This matter was remanded in 
July 2004 for further development.  

By April 2006 rating decision, the RO assigned a separate 10 
percent disability rating for abdominal adhesions as a result 
of residuals of colostomy.  Such disability rating was 
assigned effective January 10, 2004.  In view of the fact 
that the appeal originates from a claim that the veteran's 
service-connected residuals of colostomy has increased in 
severity, the Board views the issue of the assignment of the 
separate rating for abdominal adhesions to be part and parcel 
of the appeal.  In light of the foregoing, the Board as 
redescribed the issues on appeal as listed on the first page 
of this decision.   

In correspondence received by VA in August 2004, the veteran 
stated that he had revoked representation with private 
attorney, William D. Teveri, and intended to represent 
himself.  

In December 2006, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2006).

The issue of entitlement to a higher rating for abdominal 
adhesions as a result of residuals of colostomy is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Prior to May 16, 1997, the veteran's disability under 38 
U.S.C.A. § 1151 (West 2002), currently described for rating 
purposes as well-healed lower mid-line abdominal scars with 
fistula, residual of colostomy, included non-tender, well-
healed abdominal scars.

2.  From May 16, 1997, the veteran's disability under 38 
U.S.C.A. § 1151 (West 2002), currently described for rating 
purposes as well-healed lower mid-line abdominal scars with 
fistula, residual of colostomy, has been productive of a 
fistula on the right side of the mid-line old incisional scar 
with tenderness at the scar site and occasional 
serosanguineous drainage from the fistula.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as well-healed lower mid-line 
abdominal scars with fistula, residual of colostomy, were not 
met prior to May 16, 1997.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7806 (2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7803, 7804, 7806 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent, from May 16, 1997, for disability under 38 
U.S.C.A. § 1151 (West 2002) currently described for rating 
purposes as well-healed lower mid-line abdominal scars with 
fistula, residual of colostomy have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7806 (2002); 38 C.F.R. §§ 4.114, 
4.118, Diagnostic Codes 7803, 7804, 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
July 1993 rating decision, issued prior to enactment of the 
VCAA.  In December 2001 and September 2004, VCAA letters were 
issued to the veteran.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in July 2004 to ensure compliance with the VCAA 
notice and assistance provisions.  The contents of the VCAA 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
         
In April 2006, VA issued correspondence to the veteran, 
accompanied with the supplemental statement of the case.  The 
correspondence provided the veteran with notice of the types 
of evidence  necessary to establish an effective date, as it 
pertains to the increased rating claim.  Despite the initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
increased ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
record contains VA and private treatment records, hospital 
reports, and multiple statements from the veteran.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in May 1998.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In June 
2003 correspondence from the veteran's former private 
attorney of record, it was reported that the veteran was 
unwilling to report for a VA examination due to a past 
history of problems with VA health care.  In light of the 
veteran's expressed unwillingness to report for a VA 
examination, in July 2004 the Board specifically determined 
that the best course of action would be to obtain an advisory 
opinion after review of the claims file.  In December 2004, 
the RO erroneously scheduled the veteran to attend a VA 
examination, and in December 2004 correspondence from the 
veteran he stated that he would not report for the 
examination.  In March 2006, a VA opinion was proffered by a 
gastroenterologist.  The opinion is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further development of the medical evidence is not 
necessary with regard to the issue of a higher rating for the 
abdominal scars with fistula.    

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.



Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was hospitalized at a VA medical facility on two 
occasions in late 1975 for, in part, gastrointestinal 
complaints.  During the course of treatment, the veteran 
suffered a perforation of the bowel.  A colostomy and re-
anastomosis of colostomy were subsequently performed.  By 
Board decision in February 1979, benefits under 38 U.S.C. § 
351 (now codified at 38 U.S.C.A. § 1151) were awarded for 
residuals of colostomy due to VA medical treatment.  A 
noncompensable rating was subsequently assigned effective 
from September 1977.

It appears from the record that the RO increased the rating 
to 10 percent effective May 16, 1997, based on a May 16, 
1997, medical record which the RO viewed as the first 
evidence of a fistula with drainage.  In this regard, the 
Board observes that the medical evidence prior to May 16, 
1997, refers to well-healed abdominal scars with no reference 
to any tenderness of the scars and no reference to a draining 
fistula.  Medical records in the claims file dated in the 
late 1970's and the 1980's show treatment for various 
disorders, but there are no findings of a draining fistula in 
the abdominal area or complaints of tender or painful scars.

The May 1997 report, from J. Roberts, M.D., reflected a 
history for the previous 20 years of recurring fistulas tract 
formation in the area next to the incision, which lasted 3 to 
4 days.  Examination revealed an incision below the umbilicus 
midline left lower quadrant 3 centimeters from the midline 
small tract, with abdomen tender to palpation, and fistulous 
tract appeared clean.  The resulting impression was recurrent 
post-surgical fistula for 20 years.

A December 1997 report of computed tomography (CT) scan of 
the abdomen and pelvis showed a three-centimeter right 
adrenal mass with differential diagnosis of adrenal adenoma 
versus metastasis.  The scan also noted a medially positioned 
left colon, most likely post-surgical and subtle enhancement 
in the subcutaneous tissue of the medial-abdominal surgical 
scar.  The differential diagnosis was subtle fistula from 
small bowel to subcutaneous tissue versus enhancing vessel.

At a May 1998 VA compensation examination, the veteran 
reported drainage from the incision area of the abdomen on 
and off since 1976, and continually since 1997.  The examiner 
noted a history, which included findings of a fistula 
extending from the small intestine to the abdominal wall, 
which had chronic drainage.  Examination revealed a fistula 
to the right lower aspect of the midline old incisional scar, 
about 1/2 centimeter in size, with no drainage, with 
tenderness on the right side of the abdomen.  There was some 
dry serosanguineous material at the site of the fistula.  The 
diagnosis rendered was abdominal pain of undetermined 
etiology.

In July 1998, the veteran underwent punch biopsy of lesion of 
the abdomen.  The preoperative diagnosis was enterocutaneous 
fistula, rule out cavernous versus granulomatous tissue, left 
of navel.  The microscopic diagnosis was acutely and 
chronically inflamed skin and hair follicle, consistent with 
orifice of enterocutaneous fistula.

A report from Ricardo Raymundo, M.D., dated in March 1999, 
reflects that he saw the veteran in February 1999 for a 
chronic drainage of a wound on the anterior abdominal wall.  
In a September 1999 letter, Dr. Raymundo reported that the 
veteran continued to have drainage from a previous abdominal 
incision, which was probably secondary to a non-absorbable 
suture at the fascial level.

An outpatient treatment entry dated in February 1999 
reflected findings of abdominal tenderness at the site of the 
operative scar, and a small lesion, which opened up off and 
on and reportedly exuded pus.  It was reported that such had 
been chronic since 1997.  In March 1999 clinical findings of 
a well-healed abdominal scar, with a small superficial 
opening without drainage at the upper lateral part of the 
scar, were reported.

A magnetic resonance imaging (MRI) scan in April 2002, 
ordered due to complaints of abdominal pain, noted a right 
adrenal mass, suggesting benign etiology.  Diagnoses on 
outpatient operative record, dictated in July 2002, included 
multiple gastric ulcers in the antrum, angularis and 
prepyloric area of the stomach, diverticulosis of the sigmoid 
and descending colon, anastomotic area was not identified in 
the colon, and grade I internal hemorrhoids.

The veteran's disability has been rated by analogy under 
Diagnostic Code 7803, which provided for a 10 percent 
evaluation for superficial scars which are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  Under Diagnostic Code 7804, scars that are 
superficial, tender and painful on objective examination are 
also to be assigned a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A 10 percent rating is the 
highest available rating under Diagnostic Codes 7803 and 7804 
for scars.

Although the medical evidence shows a current fistula of the 
intestine, the discharge has been consistently described as 
serosanguineous, not fecal.  Therefore, it would appear that 
application of Diagnostic Code 7330 is not warranted.  

The Board believes that Diagnostic Code 7806 for eczema might 
also be considered by analogy since the veteran's fistula 
involves drainage.  Under that Diagnostic Code, a 
noncompensable rating is awarded where there is slight 
exudation if on a non-exposed surface or small area.  A 10 
percent rating is provided for exudation involving an exposed 
surface or extensive area, and a 30 percent rating is 
provided for exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

The Board notes that, effective August 30, 2002, during the 
pendency of this appeal, the schedular criteria for the 
evaluation of service-connected skin disorders (including 
scars) underwent revision.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply, unless Congress or the 
Secretary provides otherwise, which is not the case here.  
See VAOPGCPREC 3-2000 (April 10, 2000).  If the amendment is 
more favorable, the Board must apply that provision to rate 
the disability for periods after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  Id; also see 38 C.F.R. § 3.114(a).  
The Board notes here that the veteran was provided a copy of 
the new regulations in September 2002, and thereafter, and 
afforded the opportunity to submit additional argument.  The 
Board may therefore proceed with consideration of the new 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394 (1993).

Under the amended Schedule, a maximum 10 percent evaluation 
is warranted for scars, other than head face or neck that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm) or greater, unstable 
superficial scars, and superficial scars that are painful on 
examination.  The regulations define superficial scars as 
those not associated with underlying soft tissue damage, and 
define an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2006).

Under the amended Schedule, eczema is evaluated as 
noncompensable for less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and nor more 
than topical therapy required during the previous 12-month 
period.  A 10 percent evaluation is warranted for at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affect or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the previous 
12-month period.  A 30 percent evaluation is assigned for 20-
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

After considering the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable rating prior to May 16, 1997.  The evidence 
of record shows that prior to that date the abdominal scars 
were healed and nontender, and there is no persuasive 
evidence of a draining fistula prior to that date.  During 
the course of medical treatment since May 1997, the veteran 
has related to examiners that the drainage has been off and 
on since the surgery in the late 1970's.  However, he voiced 
no such complaints to examiners during that period, despite 
the fact that he received medical treatment on numerous 
occasions.  The Board has reviewed records of treatment from 
G. Sella, M.D. dated during the 1990's, and while such 
records document numerous abdominal complaints and clinical 
findings, there was no reference to any draining at the site 
of the surgery.  On one occasion in April 1996, the veteran 
complained of a growth on his stomach where the incision was, 
but there was no reference to any fistula or drainage.  Based 
on the overall record, the Board is unable to find persuasive 
evidence of a draining fistula prior to May 1997.

The Board acknowledges the veteran's contention that a 
noncompensable evaluation is contrary to Section 1151, which 
allows for "compensation" for injuries as a result of VA 
treatment.  It has been conceded that an injury was incurred 
during treatment in November 1975, and service connection has 
been awarded for the residuals thereof.  The veteran, 
however, misunderstands Section 1151.  Compensation under 
this statute is provided "in the same manner" as if the 
disability were service-connected, and a service-connected 
disability may be awarded a noncompensable evaluation if the 
criteria for a compensable rating are not met.  Thus, a 
disability recognized under Section 1151 may also be awarded 
a noncompensable evaluation. 

Further, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent from May 16, 1997.  As noted hereinabove, the current 
10 percent rating is the highest available under previous 
Diagnostic Codes 7803 and 7804 for scars and the amended 
Diagnostic Codes 7802, 7803, and 7804 for scars.  In order to 
warrant a rating in excess of 10 percent under Diagnostic 
Code 7806, there must be evidence of constant exudation, 
systemic therapy of six weeks or more, and involvement of 20-
40 percent of the entire body or of the exposed areas.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his residuals 
of colostomy has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

The veteran has also claimed gastrointestinal disabilities 
which were caused or aggravated by the 1975 perforation of 
the colon and resulting procedures.  Per a September 2003 
Joint Motion for Partial Remand, the veteran specifically 
noted that in evaluating his service-connected disability, 
the February 2003 Board decision did not address 38 C.F.R. 
4.114 § Diagnostic Code 7329, pertaining to resection of the 
large intestine.  Per the July 2004 Remand, in March 2006, a 
gastroenterologist reviewed the entirety of the claims folder 
and offered an opinion with regard to the etiology of his 
abdominal/intestinal symptoms.  As discussed in the 
introduction, in an April 2006 rating decision, the RO 
granted compensation for abdominal adhesions, residual of 
colostomy, under 38 U.S.C.A. § 1151, assigning a 10 percent 
disability rating under Diagnostic Code 7301, effective 
January 10, 2004.

The examiner specifically referenced the May 16, 1997, 
notation by Dr. Roberts that the veteran had recurrent 
fistula tract formation.  The examiner opined that with 
regard to the 1997 to 1999 history of enterocutaneous fistula 
with drainage, it is at least as likely as not a direct 
result of surgery as this occurred in the incisional area, 
mild to moderate associated with colostomy.  The veteran's 
history of enterocutaneous fistula with drainage has already 
been considered as discussed in detail hereinabove, in 
denying a disability rating for residuals of colostomy in 
excess of 10 percent from May 16, 1997.  

The March 2006 examiner noted that the veteran was 
hospitalized in Elwood City Hospital from March 3 to March 5, 
2004 for GI bleeding, lower abdominal discomfort, increasing 
shortness of breath, and constipation with no bowel movement 
for 10 days.  A rectal examination was grossly positive for 
blood.  Hemoglobin and hematocrit were 10 and 31, 
respectively.  He underwent an EGD and colonoscopy.  An EGD 
revealed multiple gastric AVM, normal esophagus and duodenum.  
Colonoscopy indicated that the scope was advanced to the 
cecum and that a 0.4 centimeter polyp was found in the distal 
sigmoid colon.  Surgical pathology report revealed poly to be 
hyperplastic.  The examiner opined that with regard to his 
lower abdominal discomfort, it is at least as likely as not 
that the symptom was related to adhesions or postsurgical 
neuralgia, as a result of initial colostomy or colostomy 
takedown procedure.  With regard to the colonic polyps 
detected in 2004, the examiner noted that this was found to 
be hyperplastic and was not related to initial surgical 
procedure.  The examiner also opined that gastric AVM also is 
not related to initial gastric procedure and ultimate 
colostomy.

As the March 2006 examiner opined that his colonic polyps and 
gastric AVM were not related to his the 1975 perforation of 
the colon, compensation for these disabilities is not 
warranted.  The veteran has, otherwise, not submitted any 
medical evidence to show that these disabilities are causally 
related.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a compensable rating for residuals of 
colostomy, prior to May 16, 1997, is not warranted.  
Entitlement to an evaluation in excess of 10 percent for 
residuals of colostomy from May 16, 1997, is not warranted.  
To this extent, the appeal is denied.


REMAND

As discussed, the RO assigned a 10 percent disability rating 
for abdominal adhesions due to residuals of colostomy under 
Diagnostic Code 5301, effective January 10, 2004.  The RO 
specifically determined that prior to 2004, the medical 
evidence did not relate any earlier complaints to abdominal 
adhesions.  The Board has reviewed the objective medical 
evidence in detail, and while abdominal complaints voiced in 
the early 1990's were likely due to nonservice-connected 
diverticulitis, the etiology is unclear with regard to the 
abdominal complaints voiced in the mid to late 1990's.  Thus, 
it is unclear whether the objective symptoms noted in the 
1990's through 2004 are as a result of his service-connected 
abdominal adhesions.  Such question is clearly medical in 
nature, and thus such determination requires a medical 
examination.

The record reflects that the veteran is unwilling to report 
for a VA examination due to a past history of problems with 
VA health care.  In light of the veteran's expressed 
unwillingness to report for a VA examination, it would seem 
that the best course of action would be to obtain an advisory 
opinion after review of the claims folder.  Should the 
veteran change his mind and be willing to report for a VA 
examination, he should contact the RO accordingly.  A review 
by the same examiner who conducted the March 2006 advisory 
opinion would be preferable due to the examiner's familiarity 
with the case as the veteran's records have already been 
examined in detail to assess his gastrointestinal symptoms as 
a result of residuals of colostomy.  

In light of this issue being remanded for further 
development, the RO should ensure compliance with VCAA notice 
and assistance requirements.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements as it pertains to 
the issue of entitlement to a higher 
rating for abdominal adhesions due to 
residuals of colostomy.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The veteran should also be notified of 
the information or evidence needed to 
establish an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should forward the claims file 
to the examiner who completed the March 
2006 VA advisory opinion.  If that 
examiner is not available, the RO should 
forward the claims file to another VA 
gastrointestinal examiner.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  After reviewing the claims 
file, to include prior VA examinations 
and private medical 

records, the examiner should be asked to 
respond to the following:

a)  Identify the likely date of onset of 
lower abdominal discomfort, as a result 
of adhesions or postsurgical neuralgia, 
as a result of initial colostomy or 
colostomy takedown procedure;

b)  Identify all of the veteran's 
symptoms related to lower abdominal 
discomfort, as a result of adhesions or 
postsurgical neuralgia, as a result of 
initial colostomy or colostomy takedown 
procedure, to allow for application of 
Diagnostic Code 7301, to include whether 
any symptoms are mild; moderate; 
moderately severe; or, severe.  

In assessing the veteran's symptoms as 
moderate, moderately severe, or severe, 
the examiner should comment on the 
following:

*	any manifestation of pulling pain on 
attempting work or aggravated by 
movements of the body, or occasional 
episodes of colic pain, nausea, 
constipation (perhaps alternating with 
diarrhea) or abdominal distension; 

*	partial obstruction manifested by 
delayed motility of barium meal and 
less frequent and less prolonged 
episodes of pain; and

*	definite partial obstruction shown by 
x-ray, with frequent and prolonged 
episodes of severe colic distension, 
nausea or vomiting, following severe 
peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.

3.  After completion of the above, the RO 
should review the expanded record, and 
determine whether a separate rating is 
warranted for abdominal adhesions prior 
to January 10, 2004, (and, if so, 
determine the appropriate rating or 
ratings), and whether a rating in excess 
of 10 percent is warranted from that 
date.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


